*Confidential treatment has been requested for the redacted portions of this agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The confidential, redacted portions have been provided separately to the U.S. Securities and Exchange Commission Exhibit 10.34 FIFTH AMENDMENT TO YARN PURCHASE AGREEMENT THIS FIFTH AMENDMENT TO YARN PURCHASE AGREEMENT (this “ Fifth Amendment ”) is made and entered into as of the 25th day of June, 2014 by and between Hanesbrands Inc. , a Maryland corporation, with a principal place of business located at 1000 East Hanes Mill Road, Winston Salem, NC 27105 (“ Buyer ” or “
